06/25/2019                                                                                  Account Number:




     THOMAS MIGUEL
     CAROL MIGUEL
     124 SUMMIT ST
     EAST PROVIDENCE, RI 02914



                                                                                                  Account Information
                                                                                              Account Number:
         DECISION ON THE REQUEST FOR MORTGAGE
                                                                                              Property Address:
                       ASSISTANCE                                                              124 SUMMIT ST
                           PLEASE READ CAREFULLY                                               EAST PROVIDENCE, RI 02914


Dear THOMAS MIGUEL and CAROL MIGUEL:
                                                                                              We are here to help!

                                                                                              Account Relationship Manager:
Thank you for the request for mortgage assistance. We completed our review                    Rohan Sonawane
of the application and the information provided. We have evaluated the account                HAT@mortgagefamily.com
for available mortgage assistance options and the account does not qualify for                Online:
the Mortgage Assistance . However, the account is conditionally eligible for                  www.mortgagequestions.com
other alternative(s) to foreclosure as outlined in the enclosed "Other Available
Options."

Below, please find important information about our decision regarding mortgage
assistance, with additional details on the following pages.

If it is believed our decision was incorrect, a request for appeal can be made in writing within 30 days from the date of this
letter. Additional details on how to submit an appeal are included with this letter.

    The following additional documents are enclosed for more information:

         Modification Program Review                                         Legal Disclosures
         Opportunity for Appeal                                              Additional Assistance Available
                                                                              Other Available Options



We are here to help! Rohan Sonawane has been assigned as the account relationship manager and will be the
designated representative for resolution inquiries and submission of documents

If there are any questions regarding other assistance options that may be available, such as other modification programs,
a short sale or deed in lieu of foreclosure, please call the account Relationship Manager Rohan Sonawane toll-free at
800-750-2518, extension 80042. We are available Monday through Friday 8:00 am to 8:00 pm ET. Information concerning
this account can also be found online at www.mortgagequestions.com

Our Customer Care Center is also available, toll free at 800-449-8767, Monday through Friday 8:00 am to 9:00 pm,
Saturday 8:00 am to 5:00 pm ET to answer any inquiries.


                                                                                                                    OCWN_GLBL_DENIAL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However,
 if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you for
 informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to collect
 a debt from you personally.
                                                           Page 1                                                           NMLS # 2726
Sincerely,
Loan Servicing




                                                                                                                    OCWN_GLBL_DENIAL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However,
 if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is purely provided to you for
 informational purposes only with regard to our secured lien on the above referenced property. It is not intended as an attempt to collect
 a debt from you personally.
                                                           Page 2                                                           NMLS # 2726
                                      MODIFICATION PROGRAM REVIEW
After careful review of the information provided, we have reviewed the loan for available mortgage assistance options as
indicated below:


             Program                  Determination                         Reason for Non-Approval

       Helping Homeowners              Non-Approved                The account is greater than 90 days delinquent.
           Modification
      Streamline Modification          Non-Approved         Due to our modification program rules, the lowest modification
                                                            payment that we can provide will exceed the current mortgage
                                                                            payment by more than 25%.




   NMLS # 2726                                                                                  OCWN_GLBL_DENIAL
   This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
   that purpose. However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this
   communication is purely provided to you for informational purposes only with regard to our secured lien on the
   above referenced property. It is not intended as an attempt to collect a debt from you personally.
                                                        Page 1 of 1
                                              OPPORTUNITY FOR APPEAL



What should be done if there is disagreement with the reason for non-approval and a wish to appeal?

If there is disagreement with the reason(s) for non-approval of any loan modification option, the accountholder is afforded
the right to appeal. To appeal, the accountholder is provided 30 days from the date of this notice to send a written
explanation and supporting documentation to substantiate findings. Please send a copy of this letter, along with any
supporting documents, to:

                                                 PHH Mortgage Services
                                                 Escalations Department
                                                      P.O. Box 5432
                                                 Mount Laurel, NJ 08054
                                       Email: EscalatedCases@mortgagefamily.com

No foreclosure sale will be conducted, and the home will not be lost during this 30-day period. However, please note that if
a notice of a foreclosure sale date of the home is received, or if notice of a foreclosure sale date of the home was published
prior to the submission to us of a completed loan modification application, then such foreclosure sale may not be suspended
for this 30-day period if, despite our reasonable attempts to delay the sale, the court with jurisdiction over the foreclosure
proceedings, or the bankruptcy court in a bankruptcy case, or the public official charged with carrying out the sale fails or
refuses to halt the sale.

If an appeal of our decision is chosen, the mortgage assistance option(s) offered in this notice will remain available
pending the outcome of the appeal. If we determine on appeal that the account is eligible for a modification trial period
plan, we will send an offer for the trial period plan. In that case, 14 calendar days will be given from the date of the appeal
decision to let us know of the intent to accept the trial period plan offer.

If there is a delay in accepting the mortgage assistance option(s) offered in this notice until after receiving our appeal
decision, the account will become more delinquent. Any unpaid interest and other unpaid amounts, such as escrows for
taxes and insurance, will continue to accrue on the account during the appeal. In that event, the payment amounts and due
dates of the initial mortgage assistance option(s) may be adjusted. Our appeal decision is final and not subject to further
appeals.




                                                                                                    OCWN_GLBL_DENIAL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally.
                                                      Page 1                                                  NMLS # 2726
                                          OTHER AVAILABLE OPTIONS



         The account is conditionally approved for these Mortgage Assistance Options

   Acceptance of any of these options will not allow the home to be kept, but will allow foreclosure avoidance. These
     offers are conditional and could be subject to an appraisal or title search. We are not able to guarantee final
        approval until we receive all the documents required for our final evaluation of the account's eligibility.


                                        Short Sale                      Deed-in-Lieu of Foreclosure (DIL)

                         Listing and selling the property at market    Transferring ownership of the property by
                         value will release the account from           signing over the deed/title to us will release
  Option Details         mortgage debt serviced by PHH Mortgage        the account from the mortgage debt.
                         Services on this property, even if the sale
                         price is lower than the mortgage debt.

                                                                        A Deed-in-Lieu is a quicker way to get out
                          Avoid the stress and potential costs of
                                                                         of the property without the hassle, time and
                           foreclosure.
                                                                         energy associated with listing and selling
                          Sell the property with less negative
                                                                         the house.
                           impact to credit than foreclosure or
                                                                        The account could end up with no mortgage
  Benefits                 bankruptcy.
                                                                         debt and less negative impact to credit than
                          The account may be eligible for
                                                                         foreclosure or bankruptcy.
                           relocation assistance if qualified.
                                                                        The account may be eligible to receive up to
                                                                         $10,000 in relocation assistance.


  Additional             We must receive the documents listed
                                                                        In order to complete the Deed-in-Lieu
  Documents              below to us by 07/25/2019:
  Required                                                              transaction the following documents
                                                                        must be sent:
  Send by Fax to:         Executed Listing Agreement.                  If the accountholder(s) are married,
  856-917-2848            Executed purchase contract, including
                                                                           please provide one of the documents
                           all addendums.
                          The buyer's proof of funds or financing         listed below:
  Or by email:
                           pre-approval letter.                            o Signed letter stating all
  Short Sale              Preliminary Closing                                  accountholder and spouses’
  SS@mortgagefami          Disclosure/Settlement Statement.                     complete names, or
  ly.com                                                                   o Copy of the marriage license.
                                                                        If the accountholder(s) are no longer
  Deed in Lieu                                                             married, please provide the following:
  DIL@mortgagefam
                                                                           o A copy of the divorce decree,
  ily.com
                                                                        If accountholder(s) is widowed, please
                                                                           provide one of the documents listed
                                                                           below:
                                                                           o Copy of the probate court
                                                                                documents,
                                                                           o Death certificate, or
                                                                                                  OCWN_GLBL_DENIAL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
provided purely for informational purposes only with regard to our secured lien on the above referenced property. It is not
intended as an attempt to collect a debt from you personally.
                                                    Page 1                                                  NMLS # 2726
                                                                            o   Obituary/newspaper article reporting
                                                                                the death.

                         Please note that final approval is            Please note that final approval is conditioned
                         conditioned upon receipt of the following     upon receipt of the following
                         documents/information from third-party        documents/information from third-party
                         providers:                                    providers:
  Additional
  Documents/Inform        Valuation - an independent valuation of      Valuation - an independent valuation of the
  ation We Will            the property that verifies the current        property that verifies the current estimated
  Request from             estimated market value.                       market value.
  Third Parties Prior     Closing costs - verification that closing    Clear Title - a title search or history
  to Final Approval        costs associated with the transaction are     demonstrating clear title and in marketable
                           reasonable and customary.                     condition.
                          If applicable, approval from the investor    If applicable, approval from the investor or
                           or mortgage insurer of the account to         mortgage insurer of the account to proceed
                           proceed with the transaction.                 with the transaction.

                         After we receive all required documents       After we receive all required documents we
                         we will:                                      will:
                           Complete a review of the account             Complete a review of the account terms,
                            terms, investor requirements, and              investor requirements, and mortgage
                            mortgage insurance requirements, if            insurance requirements, if applicable.
                            applicable.                                  Work to complete an independent valuation
                           Work to complete an independent                review. A valuation agent will be in contact
                            valuation review. A valuation agent will       or work with the account's designated
                            be in contact or work with the account's       agent for access to the property so that the
                            designated agent for access to the             valuation agent can set up an appointment.
                            property so that the valuation agent can
                            set up an appointment.                     If we sent a final approval, the account will be
  Our Next Steps                                                       afforded 14 calendar days from the date of
  After We Receive       If an offer is present and after all          receipt to provide signed written acceptance
  All Required           documents/information have been               of the offer.
  Documents              received, we will issue a decision within
                         30 calendar days.                             Once we've received written acceptance, our
                                                                       vendor will draft the deed document and
                         If we send a final approval, the account      schedule a notary at a convenient time and
                         will be afforded 14 calendar days from the    place for the execution of the DIL of
                         date of receipt to provide signed written     foreclosure documents.
                         acceptance of the short sale approval.

                         Failure to perform all actions required to
                         accept the Short Sale offer will be
                         considered as a rejection.




                                                                                                  OCWN_GLBL_DENIAL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
provided purely for informational purposes only with regard to our secured lien on the above referenced property. It is not
intended as an attempt to collect a debt from you personally.
                                                    Page 2                                                  NMLS # 2726
                                      ADDITIONAL ASSISTANCE IS AVAILABLE
If financial hardship is being experienced, housing counseling may be a way to help manage finances. We recommend
contacting a HUD-approved agency for assistance in keeping the home. This assistance is available at no charge.

  HUD Approved Housing Counseling                       (800) 569-4287        www.HUD.gov
  Homeowner's HOPE Hotline Number                       (888) 995-4673        www.hopenow.com
  Fannie Mae Assistance Program                         (800) 232-6643        www.knowyouroptions.com
  Consumer Financial Protection Bureau (CFPB)           (855) 411-2372        www.consumerfinance.gov/mortgagehelp/
  Freddie Mac Assistance Program                                              http://myhome.freddiemac.com/



To submit a qualified written request, a notice of error or a request for information, the following address must be used:

                                                  PHH Mortgage Services
                                                      PO Box 66002
                                                  Lawrenceville, NJ 08648




                                                                                                    OCWN_GLBL_DENIAL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally.
                                                      Page 1                                                  NMLS # 2726
                                                   LEGAL DISCLOSURES

Notice Regarding Bankruptcy: Please be advised that if the account is part of an active Bankruptcy case or if the
account has received an Order of Discharge from a Bankruptcy Court, this letter is in no way an attempt to collect either a
pre-petition, post-petition or discharged debt. If the bankruptcy case is still active, no action will be taken in willful violation
of the Automatic Stay. If the account has received an Order of Discharge in a Chapter 7 case, any action taken by us is
for the sole purpose of protecting our lien interest in the underlying mortgaged property and is not an attempt to recover
any amounts from the accountholder(s) personally. Finally, if the account is in an active Chapter 11, 12 or 13 bankruptcy
case and an Order for Relief from the Automatic Stay has not been issued, the accountholder(s) should continue to make
payments in accordance with the plan.

Notice regarding Credit Discrimination: The Federal Equal Credit Opportunity Act prohibits creditors from
discriminating against credit applicants on the basis of race, color, religion, national origin, sex, marital status, age
(provided the applicant has the capacity to enter into a binding contract), because all or part of the applicant's income
derives from any public assistance program, or because the applicant has in good faith exercised any right under the
Consumer Credit Protection Act. The federal agency that administers compliance with this law concerning this creditor is
Federal Trade Commission, Equal Credit Opportunity, Washington, D.C. 20580.

Notice regarding Tax Consequences of Mortgage Assistance Options: Acceptance of a Loan Modification, Short
Sale, or Deed-in-Lieu of Foreclosure may result in federal, state, or local tax consequences and/or affect eligibility for any
public assistance benefits. We cannot advise on these impacts and encourage contacting a tax professional to discuss
any questions.




   NMLS # 2726                                                                                  OCWN_GLBL_DENIAL
   This communication is from a debt collector attempting to collect a debt; any information obtained will be used for
   that purpose. However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this
   communication is purely provided to you for informational purposes only with regard to our secured lien on the
   above referenced property. It is not intended as an attempt to collect a debt from you personally.
                                                        Page 1 of 1
